Citation Nr: 0801582	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to medical expense reimbursement for private 
dental treatment on August 7, 2000, August 18, 2000, December 
11, 2000, March 19, 2001, and April 23, 2001. 


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied medical reimbursement for 
private dental care received between 2000 and 2001.  The 
veteran timely filed a Notice of Disagreement (NOD) in July 
2004, and subsequently, in July 2005 the RO provided a 
Statement of the Case (SOC).  Thereafter, in August 2005, the 
veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the notification 
that VA failed to provide in a timely fashion, any 
presumed prejudice to the veteran has been rebutted.

2.	In July 1999, the RO granted service connection for dental 
disabilities, to include temporomandibular disorder, 
including bruxism, temporomandibular joint syndrome, 
cranio-mandibular disease syndrome, myalgia, and splitting 
tooth syndrome.

3.	The veteran did not receive prior authorization from VA 
for his private (non-VA) dental treatments.

4.	The veteran's dental treatments spanned nine months, and 
the medical evidence of record does not suggest that the 
treatments were emergent in nature, or that VA medical 
facilities were not feasibly available to the veteran.




CONCLUSION OF LAW

The criteria for medical expense reimbursement from private 
dental treatment on August 7, 2000, August 18, 2000, December 
11, 2000, March 19, 2001, and April 23, 2001, have not been 
met.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 
17.54, 17.120 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 and July 2005 letters sent to the veteran by VA 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  VA thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2005 and July 2005 letters from VA satisfy these 
mandates.  The July 2005 letter informed the veteran about 
the type of evidence needed to support his claim for 
reimbursement of non-VA medical expenses not previously 
authorized by VA, namely, proof that: (1) treatment was 
required for his service connected dental disability; (2) 
there was an emergent need for non-VA treatment; and (3) no 
VA medical facility as feasibly available for care.  The June 
2005 correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency.  
It made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements relating to 
effective dates of awards and calculation of disability 
ratings, the Board determines that these elements have no 
application to the instant claim pertaining to reimbursement 
of private medical expenses.  See Dingess, 19 Vet. App. at 
484, 486.  Specifically, Dingess applies to service 
connection claims (rather than medical reimbursement claims), 
which is not at issue in the instant case.  Dingess notice of 
effective dates or calculation of disability ratings would 
not have furthered the veteran's claim in any way, as these 
issues are not currently before the Board, and therefore, the 
Board deems the matter moot.  See Christman v. American 
Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) (noting that 
"mootness means that no actual controversy exists which is 
subject to judicial resolution").        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2000 RO decision that is the subject of this appeal 
in its June 2005 and July 2005 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.   

In the instant case, the Board finds that any presumed 
prejudice has been rebutted.  The RO cured the timing defect 
by providing proper VCAA notice and thereafter readjudicating 
the claim, as demonstrated by the August 2005 SOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.        

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide a VA 
examination for the purposes of deciding this claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

The Board questions whether VA would ever had a duty to 
provide a medical examination in the context of a claim for 
medical reimbursement.  Even assuming that VA may have had 
such a duty to provide an examination in such a case, 
however, the Board determines that it had no such duty in 
light of the facts of the instant appeal.  There is no 
dispute that the veteran has a service connected dental 
disability and that he received dental reconstruction from 
August 2000 to April 2001.  The medical and other evidence of 
record discussing the nature of the veteran's treatment as 
well as the availability of VA services for said treatment, 
is sufficient to resolve this appeal, and therefore, VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Reimbursement of Non-VA Medical Expenses
Pursuant to 38 C.F.R. § 17.52(a), "[w]hen VA facilities or 
other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care . . . ."  38 C.F.R. § 17.52(a); accord 
38 U.S.C.A. § 1703; Cantu v. Principi, 19 Vet. App. 92, 98 
(2004).  Receipt of such private (non-VA) medical care 
requires prior VA authorization, or, in the event of an 
emergency, VA authorization within 72 hours after admission 
to the private facility.  38 C.F.R. § 17.54(a); accord Cantu, 
supra; Zimick v. West, 11 Vet. App. 45, 51 (1998).  VA will 
only authorize payment for such private medical care "if a 
[VA] medical center or other Federal facility to which the 
patient would otherwise be eligible for admission is not 
feasible available."  38 C.F.R. § 17.53.  A VA treatment 
center is not "feasible available" if "the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary of economically advisable to use public or 
private facilities."  38 C.F.R. § 17.53.       

Alternatively, a veteran may receive VA payment or 
reimbursement of private (non-VA) medical treatment, which VA 
has not previously authorized, under limited circumstances.  
38 C.F.R. § 17.120; accord 38 U.S.C.A. § 1728; see 38 
U.S.C.A. § 1725.  According to 38 C.F.R. § 17.120, "[t]o the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed . . . [when] 
(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability;  . . . and (b) Care 
and services not previously authorized were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused."  38 C.F.R. § 17.120 (emphasis added); accord 
Beverly v. Nicholson, 19 Vet. App. 394, 402 (2005); Hennessey 
v. Brown, 7 Vet. App. 143, 146 (1994); 38 U.S.C.A. § 1728; 
see also 38 C.F.R. § 17.1002(i) (noting that 38 U.S.C.A. § 
1728 "authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability").

Because the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive, see Ivery v. Derwinski, 2 Vet. App. 320, 327 
(1992); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use 
of the conjunctive "and" in statutory provision meant that 
all of the conditions listed in the provision must be 
satisfied), a veteran must satisfy each of these enumerated 
criteria in order to establish entitlement to reimbursement 
or payment of not pre-authorized, private (non-VA) medical 
expenses.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995) ("All three statutory 
requirements must be met before reimbursement may be 
authorized").  In addition, for the purposes of 38 C.F.R. § 
17.120, a medical "emergency" is "a 'sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.'"  Hennessey, 7 Vet. App. at 147 (quoting 
Webster's New World Dictionary 444 (3d ed., 1988)) (emphasis 
in original); accord Merriam Webster's New Collegiate 
Dictionary 407 (11th ed., 2003) (defining "emergency" as 
"an unforeseen combination of circumstances or the resulting 
state that calls for immediate action . . . . an urgent need 
for assistance of relief").  

38 U.S.C.A. § 1725 and its implementing regulation, 38 C.F.R. 
§ 17.1002, are not for application in the instant case, as 
these provisions apply to reimbursement relating to emergency 
medical treatment of a veteran for a non-service connected 
disorder.  Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006).  
As described below, because the veteran received treatment 
for a service connected dental disability for which he seeks 
medical reimbursement, these provisions do not apply.  Id.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  





III. Analysis 

a. Factual Background
By way of a July 1999 decision, the RO granted service 
connection for temporomandibular disorder, including bruxism, 
temporomandibular joint syndrome, cranio-mandibular disease 
syndrome, myalgia, splitting tooth syndrome, and chronic 
folliculitis, rated at 20 percent disabling from January 19, 
1991.

In a July 2000 letter, the veteran's private physician, Dr. 
J.A.A., urged that that VA provide immediate funding of a 
full mouth restoration to correct the veteran's dental 
problems.  He also conveyed that the veteran's personal 
dentist, Dr. C.W., should perform this work.  Dr. J.A.A. 
stated that he had treated the veteran for many years, and 
that the veteran had experienced needless pain and suffering 
as the result of VA handling of his dental disability.  He 
asked that, for the veteran's mental and physical health, VA 
authorize such medical treatment without further delay.     

In the veteran's August 2000 statement, he reiterated Dr. 
J.A.A.'s sentiments, and explicitly asked for VA approval of 
his dental plan.  

As reflected in a September 2000 letter, Dr. W.J.P., a 
dentist, affirmed that the veteran needed comprehensive 
dental rehabilitation treatment.  He noted that he had 
reviewed all of the dental X-rays, medical records and 
proposed treatment plan my Dr. C.W.  He also stated that, in 
his professional opinion, the only two individuals qualified 
to perform the needed dental work on the west coast were Dr. 
C.W. or a member of the UCLA Dentistry School.   W.J.P. 
concluded that "the chronicity and extensive nature of this 
particular case precludes the use of any VA dental facility 
to do the required treatment."  

Another September 2000 letter, authored by R.L., a veteran's 
benefits counselor, reflects that R.L. had spoken with Dr. 
W.J.P., who stated, "without equivocation, that he knew of 
no VA dental/clinical facility that he was aware of, and 
certainly none on the west coast, had staff sufficiently 
trained to do a full mouth oral reconstruction as [the 
veteran] requires."  R.L. further stated that Dr. W.J.P. had 
indicated that "he was familiar with the high quality of 
work that [Dr. C.W. had] done in this area . . . and would 
certainly recommend him or one of the leading dental schools 
in southern California (USC, UCLA, or Loma Linda)."   

A November 2000 correspondence from the veteran's private 
psychiatrist, Dr. R.L., notes the negative impact that the 
veteran's dental problems had had on his mental health.  

A private medical treatment bill from Dr. C.W. dated October 
2001 reflects that the veteran had paid a portion of his 
charges for a full mouth rehabilitation.  Accompanying 
invoices and medical reports outlined the procedures 
undertaken, to include multiple "porcelain fused to high 
noble," root canals and non-surgical extractions.

In an October 2001 letter, Dr. J.T., a VA physician, 
indicated that another VA physician, Dr. L.G., who had 
examined the veteran in 1999, had determined that the 
veteran's "dental rehabilitation, while extensive, is not 
complex and can be completed by any competent 
Prosthodontist."  Dr. J.T. also noted that "[t]he VAMC 
Portland Dental Service currently has on staff one Board 
Certified Prosthodontist and one Board Eligible 
Prosthodontist.  Prosthodontists have received training in 
oral rehabilitations.  Both Prosthodontists on staff have 
completed additional specialty training in Maxillofacial 
Prosthodontics, which is the reconstruction of oral facial 
deformities."  Dr. J.T. then outlined Dr. L.G.'s credentials 
and further stated that "[w]e are unable to comment on [Dr. 
W.J.P.'s] statement that only [Dr. C.W.] or only a dentist at 
UCLA, USC or Loma Linda is qualified to complete this 
treatment.  [Dr. W.J.P.] has no knowledge of the current 
staffing at the VAMC Portland, number of Prosthodontists on 
staff, or their qualifications.  There are numerous Board 
Certified and Board Eligible Prosthodontists in the Pacific 
Northwest who are trained to complete such cases."  He then 
explained that a VA Prosthodontist could "very reasonably 
complete this treatment . . . [and that] [f]ee basis was 
denied since it as clinically determined that the dental work 
could be completed at the VAMC Portland and that there was no 
medical condition which precluded traveling to the VAMC 
Portland."  Dr. J.T. conveyed that "[p]revious 
psychological evaluation by the VA indicated that the veteran 
does not have a mental health impairment that would preclude 
his coming to the VA for his care."        

In April 2002, Dr. W.J.P. offered another letter in support 
of the veteran's claim, wherein he described the unique and 
extensive nature of the veteran's dental disorder and the 
need for specialized care my Dr. C.W.  

In his July 2004 NOD, the veteran stated that the medical 
staff at the Portland VA Medical Center "did not have anyone 
capable of performing the extensive and sensitive type of 
treatment needed."  

b. Discussion
The Board finds that the evidence preponderates against the 
veteran's claim under 38 C.F.R. §§ 17.52, 17.53, and 17.54, 
and 38 U.S.C.A. § 1703.  The record reflects that while the 
veteran requested prior authorization of his private dental 
treatment in an August 2000 correspondence, VA never provided 
such pre-authorization.  Accordingly, the claim is denied on 
this basis.   

The Board also determines that that evidence weighs against 
the veteran's claim under the provisions of 38 C.F.R. § 
17.120 and 38 U.S.C.A. § 1728.  Specifically, although the 
treatments at issue related to the veteran's service 
connected dental disability, the Board determines that such 
treatments did not constitute a "medical emergency of such 
nature that delay would have been hazardous to life or 
health," as required by § 17.120.  That is, while those 
medical professionals submitting evidence in support of the 
veteran's claim indicated that VA should authorize 
reimbursement of Dr. C.W.'s dental reconstruction as soon as 
possible, none of these professionals indicated that such 
dental treatment constituted a de facto medical 
"emergency," i.e., an unforeseen circumstance requiring 
imminent attention.  Dr. C.W.'s treatment records, invoices 
and billing bear no indication of any emergency care, and the 
fact that the veteran's dental treatment spanned a period of 
nine months and many treatments further weighs against a 
finding that such services qualified as a medical 
"emergency."  While the Board recognizes that prompt 
attention to the veteran's dental condition certainly 
appeared preferable and desirable, the evidence does not 
demonstrate that emergent attention of the kind that would 
have been hazardous to the veteran's life or health was 
necessary.  

In addition, the Board also determines that the veteran has 
not satisfied that provision in 38 C.F.R. § 17.120, which 
requires that VA medical facilities were not otherwise 
available to the veteran.  That is, the evidence does not 
reflect that an attempt to use VA facilities before the 
dental treatment or an attempt to obtain prior VA 
authorization for these services would have been 
unreasonable, unsound, unwise, or not practicable, or that 
treatment had been or would have been refused.  The evidence 
shows that the veteran's dental disorder was of the quality 
and nature that in fact he could and did take the time to 
request that VA authorize payment of Dr. C.W.'s dental 
reconstruction plan.  Because he made such requests, it 
cannot be said that an attempt to use VA facilities before 
the dental treatment or an attempt to obtain prior VA 
authorization for these services would have been 
unreasonable, unsound, unwise, or not practicable.  In 
addition, as expressed in VA's October 2001 letter by Dr. 
J.T., VA would have completed, and would have been able to 
complete, the veteran's dental reconstruction had the veteran 
opted to do so.  In this regard, treatment was not refused 
and would not have been refused.  As to the claim that only a 
private dentist could have performed the dental work in 
question, there are conflicting opinions of record but 
because of the thoroughness of the VA opinion on this matter, 
which included a rationale with citation to the clinical 
record, to include the other opinions, the Board finds that 
the preponderance of the competent evidence is against a 
finding that the a VA dentist was not capable of performing 
the dental procedures at issue.  In light of such evidence, 
the claim must be denied. 


IV. Conclusion 
For the reasons stated above, the Board finds that 
reimbursement of non-VA medical expenses, which were not 
previously authorized, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Medical expense reimbursement for private (non-VA) dental 
treatment on August 7, 2000, August 18, 2000, December 11, 
2000, March 19, 2001, and April 23, 2001, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


